             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                         4:18-CR-3093
    vs.
                                                      ORDER
PHILLIP MARLOWE DONOVAN,
                Defendant.


    IT IS ORDERED that:

    1.    The parties’ Joint Motion to Continue Sentencing (filing 38) is
          granted.

    2.    Defendant Phillip Marlowe Donovan’s sentencing is continued to
          April 24, 2019, at 2:00 p.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 9th day of April, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
